         Case 1:19-cv-01204-CFL Document 15 Filed 08/16/19 Page 1 of 2




      In The United States Court of Federal Claims
                           Nos. 19-792C & 19-1204C (consolidated)

                                    (Filed: August 16, 2018)

                                      )
 ALASKA STRUCTURES, INC.,             )
                                      )
                Plaintiff,            )
                                      )
      v.                              )
                                      )
 UNITED STATES,                       )
                                      )
                Defendant,            )
                                      )
      and                             )
                                      )
 CALIFORNIA INDUSTRIAL                )
 FACILITIES RESOURCES, INC.,          )
                                      )
                Defendant-Intervenor. )
                                      )

                                 ORDER TO CONSOLIDATE

       Pending before the court are two related bid protests involving the same parties and same
procurement: Alaska Structures v. United States, Nos. 19-792C and 19-1204C. Both cases
involve a solicitation by the Air Force for 10 Quonset-shaped shelters for Joint Base Elmendorf-
Richardson in Alaska.

        The original case, No. 19-792C, was a post-award bid protest by Alaska Structures to the
award of the contract under the initial solicitation by the Air Force to California Industrial
Facilities Resources, Inc. (“CAMSS”). After the Air Force took corrective action that cancelled
the award and issued a new solicitation, Alaska Structures sought to amend its complaint to
challenge the corrective action. Subsequently, Alaska Structures filed a separate pre-award
protest of the new solicitation, No. 19-1204, which challenges the corrective action and alleges
an ambiguous requirement exists the new solicitation. During an initial conference held today
for No. 19-1204C, the parties appeared amenable to consolidating both cases.

        Because both cases involve the same parties and contain common questions of law and
fact, case No. 19-792C is consolidated with case No. 19-1204C pursuant to Rule 42(a) of the
Rules of the Court of Federal Claims. Consolidation is for all purposes. No. 19-792C will be the
lead case, though further filings should show both case numbers in the heading.

       It is so ORDERED.
Case 1:19-cv-01204-CFL Document 15 Filed 08/16/19 Page 2 of 2



                           s/ Charles F. Lettow
                           Charles F. Lettow
                           Senior Judge




                              2
